DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the reflective surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim. (Claim 5 recited a first reflective surface. Hereinafter, the claim 6 is interpreted as to depend from claim 5).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8-10, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Israel et al (US 2017/0102503).
1). With regard to claim 1, Israel et al discloses a system (Figures 1, 4 and 5), comprising: 
a first photonics chip or integrated circuit (IC) (170 in Figure 1, or the part under the Interposer 420 in Figure 4. Or, PIC 520 in Figure 5) having an optical emitter or optical transmission mechanism (the Optical fiber and reflector in Figures 1 and 4: 120/160, 460/403. Or, transmitter 521 in Figure 5, [0036], “a transmitter 521 of a PIC 520 is the source of the light beam”) thereon; 
a second photonics chip or IC (e.g., PIC 110 in Figure 1. Or PIC 410 in Figure 4. Or, the top part of Figure 5) having an optical receiver thereon (“an optical transceiver associated with the PIC”, e.g., the receiver in the TRX 115. Note: Applicant defines “The optical receiver or detector 450 may comprise a grating coupler, a mirror or other reflector, or a photodiode” [0051]; that is, according to Applicant, the optical receiver can be a reflector or mirror; then Israel’s tilted flat mirror 503 in Figure 5 can be interpreted as an optical receiver); 

a focusing mirror (150 in Figure 1; 401 in Figure 4; or 502 in Figure 5) on the first photonics chip or IC, configured to (i) further reflect the light reflected by the reflecting mirror and (ii) focus the further reflected light on the optical receiver (Figures 1, 4 and 5).
2). With regard to claim 2, Israel et al discloses wherein the optical emitter or optical transmission mechanism comprises the optical emitter (e.g., the emitter in TRX. Or the transmitter 521 in Figure 5).
3). With regard to claim 4, Israel et al discloses wherein the optical emitter or optical transmission mechanism comprises the optical transmission mechanism (the Optical Fiber 120 or 460, which is an optical transmission mechanism).
4). With regard to claim 5, Israel et al discloses wherein the optical transmission mechanism comprises a first grating coupler or a first reflective surface (160 in Figure 1, or 403 in Figure 4).
5). With regard to claim 6, Israel et al discloses the system of claim 4, further comprising a first waveguide (Optical Fiber 120 or 460) in the first photonics chip or IC, wherein the first waveguide is (i) configured to carry the optical signal and (ii) optically coupled to the grating coupler or the reflective surface (Figures 1 and 4).

7). With regard to claim 9, Israel et al discloses the system of claim 8, further comprising a second waveguide (e.g., fiber 510 in Figure 5) in the second photonics chip or IC, wherein the second waveguide is (i) optically coupled to the second grating coupler or the second reflective surface and (ii) configured to carry the optical signal (Figure 4).
8). With regard to claim 10, Israel et al discloses wherein each of the focusing mirror and the reflecting mirror comprises a concave depression or indentation in the respective first and second photonics chips or ICs (Figures 1, 4 and 5, the curved mirrors).
9). With regard to claim 13, Israel et al discloses a method of transferring light, comprising: 
emitting or transmitting light from an optical emitter (e.g., transmitter 521 in Figure 5) or optical transmission mechanism (Figures 1 and 4, the Optical Fiber, 120 or 460, which is an optical transmission mechanism) on a first photonics chip or integrated circuit (IC) (170 in Figure 1, or the part under the Interposer 420 in Figure 4. Or, PIC 520 in Figure 5); 
using a reflecting mirror (140 in Figure 1; 402 in Figure 4; or 501 in Figure 5) on a second photonics chip or IC (e.g., PIC 110 in Figure 1. Or PIC 410 in Figure 4. Or, the top part of Figure 5), reflecting the light back to the first photonics chip or IC (Figures 1, 4 and 5); 

receiving the further reflected and focused light at the optical receiver (the receiver in the TRX, Figures 1, 4 and 5).
10). With regard to claim 14, Israel et al discloses wherein the light is emitted or transmitted from the optical emitter (TRX, or transmitter 521) or optical transmission mechanism (from Optical Fiber) to the reflecting mirror (Figures 1, 4 and 5), and the reflecting mirror reflects the light to the focusing mirror (Figures 1, 4 and 5).
11). With regard to claim 15, Israel et al discloses wherein the light is transmitted by the optical transmission mechanism (Optical Fiber), and the method further comprises carrying the light in a first waveguide (the Optical Fiber, 120 or 460) in the first photonics chip or IC before transmitting the light from the optical transmission mechanism.
12). With regard to claim 16, Israel et al discloses the method of claim 13, further comprising carrying the light in a second waveguide (e.g., the waveguide 510) in the second photonics chip or IC after receiving the light at the optical receiver (after the light is received at the tilted flat mirror 503. Note: Applicant defines “The optical receiver or detector 450 may comprise a grating coupler, a mirror or other reflector, or a 
13). With regard to claim 17, Israel et al discloses a method of manufacturing a light transfer system (Figures 1, 4 and 5), comprising: 
forming or making an optical emitter (TRX in Figures 1 and 4; or transmitter 521 in Figure 5) or transmission mechanism (via Optical Fiber 120 or 460, which is an optical transmission mechanism that sends/carries optical signals) and a focusing mirror (150 in Figure 1; 401 in Figure 4; or 502 in Figure 5) on a first photonics chip or integrated circuit (IC) (170 in Figure 1, or the part under the Interposer 420 in Figure 4. Or, PIC 520 in Figure 5); 
forming or making a light receiver (TRX in Figures 1 and 4; or transmitter 521 in Figure 5. Or, the receiving mechanism near 503 of Figure 5. Note: Applicant defines “The optical receiver or detector 450 may comprise a grating coupler, a mirror or other reflector, or a photodiode” [0051], that is, according to Applicant, the optical receiver can be a reflector or mirror; then, tilted flat mirror 503 can be interpreted as an optical receiver) and a reflecting mirror (140 in Figure 1; 402 in Figure 4; or 501 in Figure 5) on a second photonics chip or IC; and 
positioning the first photonics chip or IC and the second photonics chip or IC such that light emitted or transmitted by the optical emitter or transmission mechanism is (i) reflected by the reflecting mirror towards a first target (Figures 1 and 4, the target is the curved mirror 140 or 401; or 501 in Figure 5) on the first photonics chip or IC, (ii) further reflected and focused by the focusing mirror (Figures 1, 4 and 5), and (iii) received by or at the light receiver (TRX, or the tilted flat mirror 503).

15). With regard to claim 20, Israel et al discloses the method of claim 17, further comprising forming a waveguide (Optical Fiber 120 or 460. Or 510 in Figure 5) in at least one of the first and second photonics chips or ICs, the waveguide being optically coupled to (i) the optical transmission mechanism (the Optical Fiber 120/460 accepts the light coming from the optical transmission mechanism) when the waveguide is formed in the first photonics chip or IC, and (ii) the optical receiver when the waveguide (e.g., 510 in Figure 5) is formed in the second photonics chip or IC.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Israel et al (US 2017/0102503) in view of Lee et al (US 2011/0058771).
Israel et al discloses all of the subject matter as applied to claims 1 and 2 above 3. But, Israel et al does not expressly disclose wherein the optical emitter comprises a laser diode, and/or wherein the optical receiver comprises a photodiode.
.  

Claims 11, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Israel et al (US 2017/0102503) in view of Hines (US 6,344,846) and Nayar (US 6,118,474). 
1). With regard to claim 11, Israel et al discloses all of the subject matter as applied to claim 1 above. But, Israel et al does not expressly disclose wherein each of the focusing mirror and the reflecting mirror comprises (i) a planar reflecting surface on the respective first and second photonics chips or ICs and (ii) a lens on or above the planar reflecting surface.
However, what kind of reflecting/focusing device to be used is merely a matter of design choice; and the Applicant has not disclosed that “a lens on or above the planar reflecting surface” serves any advantage or is for any particular purpose; also the Applicant discloses “[t]he lens 830 may be formed in accordance with known techniques” ([0076]). Hines discloses an optical system (e.g., Figure 23), in which each lens (e.g., 615) can be associated with a reflector (e.g., 620) so that the light beam can 
2). With regard to claim 12, Israel et al and Hines and Nayar disclose all of the subject matter as applied to claims 1 and 11 above. 12. And the combination of Israel et al and Hines and Nayar further discloses wherein the lens is above the planar reflecting surface, and each of the focusing mirror and the reflecting mirror comprises a physical support structure integrated with and/or connected to the lens and the respective first or second photonics chip or IC (Nayar discloses that the lens 135 is above the planar reflecting surface 145, and each of the focusing mirror and the reflecting mirror comprises a physical support structure 140. And as shown in Figures 1, 4 and 5, Israel discloses an integrated/compact light transfer system, the reflectors 140/150 are integrated with the respective first or second photonics chip or IC; then, it is obvious to one skilled in the art that the lens/planar reflecting surface module also can be integrated with the respective first or second photonics chip or IC).  
3). With regard to claim 19, Israel et al discloses all of the subject matter as applied to claim 17 above. But, Israel et al does not expressly disclose the method of claim 17, further comprising forming a lens on or above at least one of the focusing mirror and the reflecting mirror.
known techniques” ([0076]). Hines discloses an optical system (e.g., Figure 23), in which each lens (e.g., 615) can be associated with a reflector (e.g., 620) so that the light beam can be collimated onto a specific area/target. And another prior art, Nayar, discloses that a lens (135 in Figure 2) can be installed on a planar reflecting surface (145). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Hines and Nayar to the system/method of Israel et al so that a combined lens/reflecting surface can be used to conveniently collimate light beam to a desired target.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10243661 B2
US 9692516 B2
US 9285544 B2
US 6870976 B2
US 6201908 B1
US 6198864 B1
US 20050152640 A1

US 7349602 B2
US 6945711 B2
US 20180074264 A1
US 20170017050 A1
US 20150378095 A1
US 20110135252 A1
US 20030231828 A1
US 8594503 B2
US 20190113687 A1
US 20180031791 A1
US 10564374 B2
US 9804334 B2
US 10481334 B2
US 9429725 B2
US 6636658 B2
US 20020131180 A1
US 5835517 A
US 20150050019 A1
US 20030043157 A1
US 10866363 B2
US 10705302 B2
US 20030007202 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        August 28, 2021